Case 2:14-cr-20449-LJM-RSW ECF No. 173 filed 09/24/20                    PageID.1191        Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

          Plaintiff,                                   Case No. 14-cr-20449
                                                       Honorable Laurie J. Michelson
  v.

  JETHRO RENE POWERS,

          Defendant.


                       OPINION AND ORDER DENYING MOTION FOR
                                RECONSIDERATION [172]


        Jethro Powers asked the Court to grant him compassionate release from prison because he

 argued that his obesity and high blood pressure made him particularly vulnerable to COVID-19.

 The Court found that Powers’ medical conditions, combined with the fact that he had contracted

 COVID-19 but was asymptomatic, did not constitute an extraordinary and compelling reason

 justifying release after serving only one-third of his sentence. (ECF No. 171.) Powers now alleges

 the Court’s reading of the eligibility criteria for compassionate release constitutes a palpable defect

 which should lead the Court to reconsider its prior order and grant Powers compassionate release.

 (ECF No. 172.)

        Local Rule 7.1 permits a party to move for “rehearing or reconsideration . . . within 14 days

 after entry of the judgment or order.” E.D. Mich. L.R. 7.1(h)(1). The moving party must

 “demonstrate a palpable defect by which the court and the parties and other persons entitled to be

 heard on the motion have been misled” and then “show that correcting the defect will result in a

 different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3).
Case 2:14-cr-20449-LJM-RSW ECF No. 173 filed 09/24/20                   PageID.1192       Page 2 of 4




        In its order denying compassionate release, the Court analyzed whether Powers’ conditions

 combined with the coronavirus pandemic constituted an extraordinary and compelling

 circumstance under the catchall provision in subsection (D) of the Application Note 1(A) to §

 1B1.13 of the Sentencing Guidelines. (ECF No. 171, PageID.1178–1179.) Powers argues that the

 Court should have instead considered his eligibility for relief under subsection (A). He argues that

 he can meet the definition of extraordinary and compelling reasons under subsection (A) because

 he has “a serious medical condition that substantially diminishes his ability to provide self-care

 within the environment of a correctional facility and from which he is not expected to recover.”

 (ECF No. 172, PageID.1187.) The Court analyzed Powers’ conditions under subsection (D)

 because it did not believe his conditions met the criteria of any of the other subsections.

        For the reasons stated in its opinion and order, and especially upon review of Powers’

 medical records, the Court finds no reason to believe that Powers’ weight and high blood pressure

 substantially diminish his ability to provide self-care within the prison or are conditions from

 which he is not expected to recover.

        Although Powers has been classified as obese, he appears to otherwise be in good health.

 Until filing his motion for compassionate release, Powers had not reported any health problems

 and only visited the doctor for routine medical examinations and COVID testing. (ECF No. 162,

 PageID.1049–1050.) And prior to the pandemic, Powers apparently maintained a regular fitness

 routine, including frequent enrollment in fitness classes. (Id. at PageID.1050–1051.) Although

 Powers was diagnosed with hypertension based on high blood pressure readings during a single

 appointment shortly before the Court’s order, he has been prescribed medication to manage the

 elevated blood pressure. (ECF No. 170-1, PageID.1168.)




                                                  2
Case 2:14-cr-20449-LJM-RSW ECF No. 173 filed 09/24/20                  PageID.1193      Page 3 of 4




        More specifically, not long ago, on August 7, 2020, Powers was seen by health services

 because he thought his blood pressure was high. (ECF No. 170-1, PageID.1171.) Powers also

 reported that he “had been eating a lot from the commissary lately.” (Id.) His blood pressure

 readings were high during that visit. (Id.) In addition to being put on medication, Powers was

 advised to lower his sodium intake and to lose weight. (Id.) There is nothing in the records to

 suggest that, even without taking those steps, Powers was unable to care for himself in any way.

 Indeed, the medical record further described Powers as appearing “well, alert and oriented.” (Id.

 at PageID.1172.) It also seems reasonable that if Powers did lower his weight and sodium intake,

 he could lower his blood pressure (and obviously improve his obesity).

        So Powers has not presented any evidence that his medical conditions diminish his ability

 to provide self-care or are conditions from which he is not expected to recover. See, e.g., United

 States v. Fata, No. 13-CR-20600, 2020 WL 3888043, at *5 (E.D. Mich. July 10, 2020) (finding

 that well controlled Type-2 Diabetes did not substantially diminish defendant’s ability to provide

 self-care); United States v. Terry, No. 11-20752, 2020 WL 4581691, at *4 (E.D. Mich. Aug. 10,

 2020) (finding that hypertension was not considered a serious condition that substantially

 diminished defendant’s ability to provide self-care or and from which he was not expected to

 recover); United States v. Schamante, No. 13-CR-20764, 2020 WL 4366066, at *4 (E.D. Mich.

 July 30, 2020) (“[W]hile morbid obesity is properly considered a risk factor if [the defendant] was

 to contract COVID-19, in this case it does not constitute an ‘extraordinary and compelling reason’

 warranting a reduction in sentence, given [the defendant’s] ability to act without any need of

 assistance in the prison, and participate in prison activities until the recent lockdown.”); United

 States v. Santos, No. 18-CR-20719-3, 2020 WL 5095527, at *4 (E.D. Mich. Aug. 28, 2020)

 (finding that “even if Defendant’s conditions put him at an elevated risk of contracting COVID-



                                                 3
Case 2:14-cr-20449-LJM-RSW ECF No. 173 filed 09/24/20                    PageID.1194       Page 4 of 4




 19 or experiencing symptoms therefrom,” the defendant’s well-managed hypertension did not

 qualify as a condition that substantially diminishes his ability to provide self-care).

        Because Powers has not demonstrated a palpable defect in the Court’s order which would

 result in a different disposition, the motion for reconsideration (ECF No. 172) is DENIED.

        SO ORDERED.

        Dated: September 24, 2020


                                                s/Laurie J. Michelson
                                                LAURIE J. MICHELSON
                                                UNITED STATES DISTRICT JUDGE




                                                   4
